THE                    OlSgiVEP          EWEBLAL

                                        TEXAS




    Honorable C. J. Eden                        Opinion No. C-282
    County Attorney
    Stephens County                             Re:   Whether the County Clerk,
    Breckenridge, Texas                               under the provisions of
                                                      Article 3930, Vernon’s
                                                      Civil Statutes, has the
                                                      authority to charge the
                                                      fee for filing and regis-
                                                      tering a chattel mortgage
                                                      and charge the fee for fil-
                                                      ing, registering and releas-
                                                      ing of a chattel mortgage
                                                      or other lien on personal
                                                      property at the time the
                                                      original chattel mortgage
                                                      is deposited with the Clerk’s
                                                      office for proper filing,
    Dear Mr. Eden:                                    ragi stering and indexing.
           You have requested the official opinion of this office
    on the captioned matter.
           The pertinent provisions of Article 3930, Vernonts Civ-
    il Statutes, as amended by Acts of the 55th Legislature, 1957,
    Chapter 228, page 477, are as follows:
.
               “Clerks of the County Court may receive
          not to exceed the following fees:
                   ..


               “Filing and registering each chattel mort-
          gage or other written lien on personal property
          with or withouttransfer thereof in same instru-
          ment                                     .75
                   ,I
                        .   .   .



                “Filing, registering and entering the satis-
           faction and release of the following:
                I, . . .
Hon. C. J. Eden, page 2 (C-282)


            11
             * . . chattel mortgage or instrument
       intended as a chattel mortgage or lien on
       personal property                     *?5”
       Prior to 1945, Article 3930 provided, as it does now, sepa-
rate fees for filing and releasing a chattel mortgage. Between
1945 and 1957, Article 3 30, as amended by Chapter 368, Acts of
the 49th Legislature, 1935, placed all of the.services of "filing,
registering and entering satisfaction and release of each chattel,
mortgage" in a single category and provided for a single fee to
be paid for such services.
        Under the 1945 amendment, the County Clerk was authorized
to charge the full fee for all services, including release, at
the ,dateof original filing. Attorney General's Opinion O-6765 A
(1945) *
       It is a well settled rule in this State that statutes pre-
scribing fees for nublic officials are to be strictly construed
against-the officer collecting them. Binford v. Robinson, 112
Tex. 84, 244 S.W. 807 (1922). McCalla V. City Of R ockdale, 112
Tex. 209, 246 S.,W.654 (19221.
       By virtue of this rule, a power of the County Clerk to
join together duties which the Legislature has declared separate
may not rest on implication. A different result would allow him
to receive a fee in addition to the maximum fee provided by stat-
ute, a fee for services he might not be called on to perform. If
the Legislature had intended this, they could easily have enact-
ed the statute as it was prior to 1957. Instead they divided,the
services and provided separate fees for each. Accordingly, we
must answer your question negatively.



       Under the provisions of Article 3930, Vernon's
       Civil Statutes, the County Clerk does not Hon.'C. J. Eden, page 3 (C-282)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Bill Allen
Paul Phy
Malcolm L. Qtiick
Grady Chandler
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                              -1350-